 



[Translation]
[FRONT PAGE OF THE KUN-MORTGAGE AGREEMENT]



Woori Bank must explain the material contents hereof to the Mortgagor and
deliver the General Terms and Conditions for Bank Credit Transactions and a copy
of this Kun-mortgage Agreement to the Mortgagor.
Kun-mortgage Agreement
(for Bank)
Date: March 30, 2007
* As the provision of any property as security is a material legal action that
may cause property loss, please make a prudent decision after carefully reading
in advance the contents of this Kun-mortgage agreement (“Agreement”) and
“Matters That a Security Provider Must Know” set out on the reverse page, and
please fill in the blanks below in the Mortgagor’s own handwriting.

              Creditor and Kun-mortgagee:     Woori Bank     /s/ Han Sik Kim  
((signature))               Title:   Relationship Manager         Woori Bank
Chongro Corporate Banking Center         (seal of registered general manager
affixed)

Address: 203, Heohyeon-dong 1 ga, Joong-gu, Seoul



              Obligor:   Amkor Technology Korea, Inc.   ((seal))
 
  Representative Director   /s/ Kyu-Hyun Kim    
 
            Address: 280-8, Sungsoo-dong 2-ga, Sungdong-gu, Seoul    

Seal Authenticity
Verification
 
(seal affixed)





              Kun-mortgagor:   Amkor Technology Korea, Inc.   ((seal))
 
  Representative Director   /s/ Kyu-Hyun Kim    
 
            Address: 280-8, Sungsoo-dong 2-ga, Sungdong-gu, Seoul    

Seal Authenticity
Verification
 
(seal affixed)


The parties set forth above hereby enter into a kun-mortgage agreement (this
“Agreement”) as follows:
Article 1. Granting of Kun-mortgage
The mortgagor (the “Mortgagor”) approves the “General Terms and Conditions for
Bank Credit Transactions” (the “General Terms and Conditions”) and grants a kun-

 



--------------------------------------------------------------------------------



 



mortgage with respect to the property set forth in the “List of property subject
to kun-mortgage” on the reverse page (the “Mortgaged Property”) subject to the
following terms:

1.1   Scope of Secured Obligations

The Creditor has explained to the Mortgagor that the Mortgagor may elect to
grant one of the following three (3) types of mortgages, and the Mortgagor
hereby elects to have:
Specified kun-mortgage
      
granted to secure its obligations (including interest, default interest, and
other incidental obligations).

     (i)   Specified kun-mortgage: all obligations owed by the Obligor to the
Creditor (including its head office and branch offices), which are existing now
or will exist hereafter arising from or in connection with the following
agreements:       - Foreign currency credit facility agreement dated as of
                    ; and       -                      agreement dated as of
                    ;        (ii)   Limited kun-mortgage: all obligations owed
by the Obligor to the Creditor (including its head office and branch offices),
which are existing now or will exist hereafter arising from or in connection
with the following transactions:       -                      transaction; and  
    -                      transaction;        (iii)   All-inclusive
kun-mortgage: all of the following obligations owed by the Obligor to the
Creditor (including its head office and branch offices), which are existing now
or will exist hereafter:

                 (a)  
all obligations arising from or in connection with borrowings based on
promissory notes, certificates or overdraft accounts, promissory note discounts,
payment guarantee, factoring, transactions relating to installment deposits for
mutual aid (sanghobukeum), transfer of corporate bonds, lending of securities,
foreign exchange transactions, and other credit transactions;
                 (b)   all obligations arising from or in connection with credit
card transactions (except where a third party other than the Obligor provides
property as security);                  (c)   all obligations under a guarantee
relating to any transaction set forth in paragraph (a) and entered into between
the Creditor and a third party; and

 



--------------------------------------------------------------------------------



 



(d)   all obligations under promissory notes or cheques acquired by the Creditor
in connection with any transaction set forth in paragraph (a) and entered into
between the Creditor and a third party.

1.2   Maximum Claim Amount

  (i)  
USD Three Hundred Ninety (390) Million
    (ii)   Notwithstanding the fact that the maximum claim amount is determined
based on the initial claim amount for purposes of saving registration fees,
etc., this Agreement shall in no event be construed as a kun-mortgage agreement
securing certain specified obligations for such reason.

1.3   Settlement Date of Security Interest under Kun-mortgage

The Creditor has explained to the Mortgagor that the Mortgagor may elect to
grant one of the following three (3) types of settlement date, and the Mortgagor
hereby elects elects the date determined in accordance with:
Future Designation
      
as the settlement date.

  (i)   Future Designation: The settlement date is not currently set. Three (3)
years after the date hereof, however, the Mortgagor can designate the
kun-mortgage settlement date by giving written notice; provided that such
designated settlement date must be at least fourteen (14) days after the date on
which the notice is received, and if fewer days are left after the notice is
received, then the settlement date shall be the date falling on the 14th day
after the date on which the notice is received.     (ii)   Automatic
Determination: The settlement date is not currently set. Three (3) years after
the date hereof, however, the Mortgagor can designate the kun-mortgage
settlement date by giving written notice; provided that such designated
settlement date must be at least fourteen (14) days after the date on which the
notice is received, and if fewer days are left after the notice is received,
then the settlement date shall be the date falling on the 14th day after the
date on which the notice is received; provided further that if the Guarantor
does not express any intention until five (5) years have passed from the date
hereof, then the settlement date shall be the date falling on the fifth (5th)
year after the date hereof.     (iii)   Designation: Year                    
Month ___ Day                     

Article 2. Taking All Procedures and Responsibility for Costs

 



--------------------------------------------------------------------------------



 



2.1 The Mortgagor shall, at the request of the Creditor, promptly take all
procedures necessary for registration, recordation of granting, modification,
correction, transfer, assignment, and deregistration, etc. of the kun-mortgage.
2.2 The Creditor has explained to the Obligor and the Mortgagor the types of
costs incurred in connection with the procedures described in Section 2.1 above
and the basis of calculation of such costs, and shall mark “Ö” below in the
relevant boxes (o) to designate which party is responsible for such costs, and
the parties agree to be responsible for the relevant costs:

                                                              Category  
Responsible Party     Obligor   Mortgagor   Creditor
Registration Tax
    þ       o       o  
 
                       
Education Tax
    þ       o       o  
 
                       
Purchase of People’s Residence Bonds
    þ       o       o  
 
                       
Judicial Scrivener’s Fees
    þ       o       o  
 
                       
Deregistration (Termination of Kun-mortgage)
    þ       o       o  
 
                       
Assessment/evaluation Fees
    þ       o       o  
 
                       
 
    o       o       o  

2.3 Even where it is agreed that the Creditor shall be responsible for certain
costs under Section 2.2 above, if it is otherwise separately agreed in
connection with the Obligor’s or Mortgagor’s prepayment prior to the maturity
date, the Obligor and the Mortgagor shall be jointly and severally responsible
for such costs pursuant to the separate agreement.
2.4 If, on behalf of the Obligor or the Mortgagor, the Creditor has paid any
costs agreed to be paid by the Obligor or Mortgagor under Section 2.2 or any
costs for investigation, occupancy, maintenance, disposal, etc. of the Mortgaged
Property, the Obligor and the Mortgagor shall immediately repay them to the
Creditor pursuant to Article 4 of the General Terms and Conditions for Bank
Credit Transactions.
Article 3. Revocation of Provision of Security and Waiver of Right to Revocation
If the Mortgagor provides a house as collateral to a third party, the Mortgagor
may revoke such provision of house as collateral within three (3) days from the
date hereof. In addition, the Mortgagor may, by waiving in advance the right to
revoke its provision of house as collateral, immediately have this Agreement
fixed immediately. If necessary, the Mortgagor shall set out its intent below in
handwriting within the above period (For example, I hereby revoke on
                     ___,                     , I hereby waive on

 



--------------------------------------------------------------------------------



 



                     ___,                     ).

     
Do you revoke the provision of house as collateral? (If you revoke, this
Agreement shall be cancelled and the Mortgagor shall not bear any responsibility
as a mortgagor. In such case, all costs for granting and terminating the
mortgage shall be borne by the Mortgagor)
                       ___,                     
(month/day/year)
 
   
Do you waive your right to revoke the provision of house as collateral? (If you
waive, this Agreement shall become fixed immediately.)
                       ___,                     
(month/day/year)

Article 4. Special Agreement





         
Consultant
  Title: Manager   Name:
 
      /s/ Hongbin Lim ((signature))

* The Mortgagor shall read the following and set out the Mortgagor’s intent
below in handwriting based on fact (Examples: 1. Received; and 2.Heard).

     
Have you certainly received the General Terms and Conditions for Bank Credit
Transactions and a copy of this Agreement?
  Received
 
   
Have you been explained of the material contents of the above terms and
conditions and in the front and reverse pages of this Agreement?
  Heard

 



--------------------------------------------------------------------------------



 



[REVERSE PAGE OF THE KUN-MORTGAGE AGREEMENT]
Article 5. Discrepancy between a Cadastral Book and Facts
5.1 Even if there is any discrepancy between the facts and descriptions in a
cadastral book or a list attached to this Agreement with respect to the
Mortgaged Property, the kun-mortgage granted hereunder over the actual Mortgaged
Property shall be in full force and effect, and the Mortgagor shall, at the
request of the Creditor as necessary for the preservation of its claims,
promptly take all necessary procedures, including without limitation,
modification of the registrations or correction of such descriptions.
5.2 If there is any building unregistered on the land subject to the
kun-mortgage hereunder, or if a building is newly built on such land after the
date hereof, at the request of the Creditor as necessary for the preservation of
its claims, the Mortgagor shall without delay make a preservation registration
with respect to such building and simultaneously grant all additional
kun-mortgage over such building pursuant to Article 1.
Article 6. Maintenance of Value of Security, Etc.
6.1 The Mortgagor shall obtain the prior consent of the Creditor if the
Mortgagor intends to take any action to change the current state of the
Mortgaged Property which action may cause to impede the preservation of the
Creditor’s claims with respect to the Mortgaged Property (such as
destruction/loss, damages to the Mortgaged Property, etc.).
6.2 The Mortgagor shall promptly notify the Creditor in case of any
destruction/loss, damages or expropriation of or to the Mortgaged Property,
other accidents to the Mortgaged Property and considerable price decrease, or if
there is any concern about such destruction, etc.
6.3 In the case of Section 6.2, if there arise any claims, such as compensation,
remedy, etc. due to the Mortgagor from a third party, the Mortgagor shall assign
such claims to the Creditor and take all necessary procedures, and the Creditor
may apply such amount received to the repayment of debts under Article 13 of the
General Terms and Conditions for Bank Credit Transactions, unless there is any
special reason (such as provision of another mortgaged property, etc.).
Article 7. Insurance Contracts
7.1 To extent necessary for the preservation of the claims of the Creditors with
respect to the Mortgaged Property, the Mortgagor shall enter into insurance
contracts in such amount and type as designated by the Creditor, grant a pledge
over the rights under the insurance contracts and deliver the pledged insurance
policies to the Creditor, and maintain them until there no longer exist secured
obligations subject to the kun-mortgage hereunder.

 



--------------------------------------------------------------------------------



 



7.2 If the Mortgagor enters into a separate insurance contract other than those
set forth in Section 7.1 above with respect to the Mortgaged Property, the
Mortgagor shall promptly notify the Creditor and, at the request of the Creditor
as necessary for the preservation of its claims, grant a pledge over the rights
under such contract in favor of the Creditor.
7.3 If the Mortgagor fails to comply with Section 7.1 or 7.2 and the Creditor
enters into or continues an insurance contract on behalf of the Mortgagor and
pays insurance premiums thereunder, the Obligor and the Mortgagor shall jointly
and severally repay such premiums paid by the Creditor and any and all costs
incurred, promptly to the Creditor pursuant to Article 4 of the General Terms
and Conditions for Bank Credit Transactions.
7.4 If the Creditor receives an insurance amount based on insurance contracts
provided in Sections 7.1 through 7.3, the Creditor may apply such amount to the
repayment of debts hereunder pursuant to Article 13 of the General Terms and
Conditions for Bank Credit Transactions, even prior to the maturity date, unless
there is any justifiable reason (such as, provision of another mortgaged
property, etc.).
Article 8. Superficies, Chonsei-kwon & Leasehold
8.1 If the Mortgaged Property is a building, where any superficies or
chonsei-kwon is granted over the land on which the building is located, the
Mortgagor shall, immediately upon their expiry, take all procedures necessary to
have such superficies or chonsei-kwon agreements (as the case may be) continue
to be in full force and effect.
8.2 If Section 8.1 is applicable, even if the relevant right to the land is
leasehold, the Mortgagor shall, immediately upon its expiry, take all procedures
necessary to have the lease agreement continue to be in full force and effect
and, if the owner of the land is changed or the substance of the leasehold will
be changed, the Mortgagor shall notify the Creditor immediately or in advance,
respectively.
8.3 The Mortgagor shall not take any action that may cause termination,
nullification or change of such superficies, chonsei-kwon or leasehold as
provided in Section 8.1 or 8.2 (as the case may be), and if there is a concern
that any of them may be terminated, nullified or changed, the Mortgagor shall
take all procedures necessary for its preservation, and even if the building is
destroyed or substantially damaged, the Mortgagor shall not at its discretion
dispose of any such superficies, chonsei-kwon or leasehold without the consent
of the Creditor.
8.4 In case the building is destroyed or substantially damaged, if there still
remain debts owed to the Creditor after appropriation of an insurance amount,
etc., to the repayment and the Creditor and the Mortgagor does not immediately
build a new building, the Mortgagor shall be entitled to dispose of any such
superficies, chonsei-kwon or leasehold, but only with the consent of the
Creditor, in which case the Creditor

 



--------------------------------------------------------------------------------



 



may apply any proceeds from such disposal to the repayment of any outstanding
debts pursuant to Section 6.3.
Article 9. Disposal, Management, Etc. of the Mortgaged Property
9.1 In principle, disposal of the Mortgaged Property shall be made only through
court proceedings; provided that if the Mortgagor consents, the Bank may dispose
of the Mortgaged Property in such manner, time, price, etc., as the Bank deems
appropriate, and apply an amount remaining after deduction of costs incurred
from the proceeds from such disposal, to the repayment of any outstanding debts
pursuant to Article 13 of the General Terms and Conditions for Bank Credit
Transactions.
9.2 Other than as set out in Section 9.1, the Creditor may, for the benefit of
the Mortgagor, manage the Mortgaged Property and apply any proceeds therefrom to
the repayment of any outstanding debts pursuant to Section 9.1.
9.3 If there is a concern that the Mortgaged Property may be improperly managed
and destroyed, damaged or lost as the Mortgagor disappears or for any other
reasons, the Creditor may take possession of the Mortgaged Property and manage
it.
9.4 If Section 9.1, 9.2 or 9.3 is applicable, the Mortgagor shall without delay
extend all cooperation necessary for the disposal or management of the Mortgaged
Property by the Creditor.
Article 10. Response and Investigation
The Mortgagor shall, at the request of the Creditor, immediately respond to the
questions of the Creditor concerning the status of the Mortgaged Property or
extend all cooperation necessary for investigation.
Article 11. Relationship with Other Security or Guarantee Agreements
11.1 If the Mortgagor separately provides as security any property or guarantee
in favor of the Creditor with respect to the debts owed by the Obligor to the
Creditor, unless otherwise agreed, no change shall be made to such security or
guarantee by this Agreement and shall be applicable cumulatively, separate from
any guarantee responsibility hereunder.
11.2 If, simultaneously with providing any property as security, (to cover any
possible decrease in the value of any provided security) the Mortgagor at the
request of the Creditor also guarantees the Obligor’s performance of its
obligations jointly and severally with the Obligor with respect to the same
secured obligations, if and to the extent any such obligations under the
security or guarantee are performed in part or in whole, any such obligations
under the other (i.e., the guarantee or security (as the case may be)) shall be
released, notwithstanding Section 11.1.

 



--------------------------------------------------------------------------------



 



Article 12. Change • Termination • Cancellation of Security, etc.
If necessary for the transaction, the Creditor may terminate or cancel another
security or guarantee, in case where the Mortgagor consents or there is no
adverse impact on the enforcement of claims for compensation caused by the
Mortgagor’s substitution of an existing security with a new security of the same
value or more, replacement of an existing guarantor with a new guarantor of the
same financial capability or more, or subrogation of the Creditor’s right to the
security or guarantee (including without limitation, termination or cancellation
of the security or guarantee concerned on a pro rata basis in case and to the
extent of any partial repayment to the Creditor).
List of property subject to kun-mortgage

      Property   Priority
 
   
<See Attachment>
   
 
    The completion of the registration pursuant to this Agreement is hereby
confirmed, and the original certificate of registration has been received.


March 30, 2007
Mortgagor /s/ Kyu-Hyun Kim ((seal))

 



--------------------------------------------------------------------------------



 



<Attachment>
List of property subject to kun-mortgage1
Factory at Seoul
(i) Land located at 280, 280-1, 280-2, 280-6, 280-8, 280-9, 281-18 through
281-21, 281-23 and 281-24, Sungsu-dong 2-Ga, Sungdong-gu, Seoul, Korea
(ii) All buildings on the land (i) above
(iii) 2,064 items of machinery & equipment at the land and buildings (i) and
(ii) above
Factory at Incheon
(i) Land located at 516-1 through 516-3, 517-2, 517-3 and 518-1 through 518-6,
Hyosung-dong, Keyang-gu, Incheon, Korea
(ii) All buildings on the land (i) above
(iii) 1,623 items of machinery & equipment at the land and buildings (i) and
(ii) above
(iv) Land located at 412 and 419-1, Chungcheon-dong, Bupyung-gu, Incheon, Korea
(v) All buildings on the land (iv) above
Factory at Gwangju
(i) Land located at 957, Daechon-dong, Buk-gu, Gwangju, Korea
(ii) All buildings on the land (i) above
(iii) 3,526 items of machinery and equipment at the land and buildings (i) and
(ii) above
 

1   This is a summary, not a full translation, of the list of mortgaged
properties submitted to the court, which list contains the descriptions of each
building and every item of machinery/equipment.

 